Exhibit 10.37

 

Execution Copy

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT dated November 21, 2005 (this
“Amendment”), is made by and among UFP Technologies, Inc., a Delaware
corporation (“UFP”), Moulded Fibre Technology, Inc., a Maine corporation
(“MFT”), Simco Industries, Inc., a Michigan corporation (“Simco Industries”),
and Simco Automotive Trim, Inc., a Michigan corporation (“Simco Auto” and
collectively with UFP, MFT and Simco Industries, the “Borrowers”), and Bank of
America, N.A. (as assignee of Banc of America Leasing & Capital LLC, as
successor to Fleet Capital Corporation) (the “Lender”).

 

WHEREAS, the Borrowers and the Lender are parties to a Credit and Security
Agreement dated as of February 28, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of March 24, 2004 and that certain Second
Amendment to Credit Agreement dated as of June 28, 2004 (as further amended,
modified, restated and supplemented, the “Credit Agreement”); and

 

WHEREAS, the Borrowers and the Lender desire to amend certain provisions of the
Credit Agreement, all subject to the terms, conditions and limitations set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1.                                       Capitalized Terms.

 

Capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.

 

2.                                       Amendments. Subject to the satisfaction
of the terms and conditions set forth in Section 4 hereof, the Borrowers and the
Lender agree that the Credit Agreement is hereby amended, effective as of the
date of this Amendment, as follows:

 

(a)                                  Amendments to Section 1.1 of the Credit
Agreement.

 

(i)                                     Section 1.1 of the Credit Agreement is
hereby amended by adding the following new definitions (to the extent not
already included in said Section 1.1) and inserting the same in the appropriate
alphabetical locations and amending the following definitions (to the extent
already included in said Section 1.1) to read in their entirety as follows:

 

“‘Applicable Margin’ and ‘Applicable Unused Fee Rate’ means, for any Type of
Loans (a) for the Initial Payment Period (as defined below) the following
percentages per annum:

 

 

 

Applicable Margin (% per annum)

 

Applicable Unused Fee Rate

 

Class of Loans

 

Base Rate Loans

 

Eurodollar Loans

 

(% per annum)

 

 

 

 

 

 

 

 

 

Revolving Loans

 

0.00

%

1.25

%

0.25

%

 

 

 

 

 

 

 

 

Term Loan

 

0.00

%

1.25

%

Not Applicable

 

 

--------------------------------------------------------------------------------


 

and (b) for any Payment Period (as defined below) other than the Initial Payment
Period, the respective rates indicated below for Loans of such Type opposite the
applicable Adjusted Fixed Charge Coverage Ratio indicated below (or as provided
in the final paragraph of this definition, for part of a Payment Period):

 

 

 

Applicable Margin (% per annum)

 

Applicable Unused
Fee Rate

 

Adjusted Fixed

 

Revolving Loans

 

Term Loan

 

(% per annum)

 

Charge Coverage
Ratio

 

Base Rate Loans

 

Eurodollar Loans

 

Base Rate Loans

 

Eurodollar Loans

 

Revolving Loans

 

Term
Loan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 1.50 to 1.00

 

0.00

%

1.00

%

0.00

%

1.00

%

0.25

%

Not Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 1.25 to 1.00 but less than 1.50 to 1.00

 

0.00

%

1.25

%

0.00

%

1.25

%

0.25

%

Not Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 1.00 to 1.00 but less than 1.25 to 1.00

 

0.00

%

1.50

%

0.00

%

1.50

%

0.25

%

Not Applicable

 

 

For purposes hereof, a “Payment Period” means (i) initially, the period
commencing on the Third Amendment Effective Date to and including the fifth
Business Day after the date of delivery of the financial statements required by
subsection 7.1(b) and the Compliance Certificate required by
subsection 7.1(c) for the fiscal period of the Credit Parties ended December 31,
2005 (the “Initial Payment Period”), and (ii) thereafter, the period commencing
on the day immediately succeeding the last day of the prior Payment Period to
but not including the fifth Business Day after the earlier of (x) the due date
of the next Compliance Certificate required to be delivered by the Borrowers to
the Lender pursuant to subsection 7.1(c) concurrently with the delivery by the
Borrowers of the financial statements required by subsection 7.1(b) to be
delivered to the Lender for the periods ended March 31st, June 30th,
September 30th and December 31st of each year, or (y) the date of the actual
receipt by the Lender of such Compliance Certificate. Subject to and in
accordance with the final paragraph of this definition, the Applicable Margin
and Applicable Unused Fee Rate shall be effective for each Payment Period (or in
the circumstances described in the final paragraph of this definition, such
portion of a Payment Period).

 

The Applicable Margin and Applicable Unused Fee Rate for any Payment Period
except the Initial Payment Period shall be determined on the basis of the
Compliance Certificates required to be delivered to the Lender pursuant to
subsection 7.1(c) concurrently with the delivery by the Borrowers of the
corresponding financial statements required by subsection 7.1(b) to be delivered
to the Lender for the periods ended March 31st, June 30th, September 30th and
December 31st of each year, setting forth, among other things, a calculation of
the Adjusted Fixed Charge Coverage Ratio as at the last day of the fiscal
quarter immediately preceding such Payment Period.

 

--------------------------------------------------------------------------------


 

Anything in this Agreement to the contrary notwithstanding, the Applicable
Margin and Applicable Unused Fee Rate shall be the rates applicable when the
Adjusted Fixed Charge Coverage Ratio is greater than or equal to 1.00 to 1.00
but less than 1.25 to 1.00 if the Compliance Certificate required to be
delivered by subsection 7.1(c) and the financial statements required by
subsection 7.1(b), respectively, shall not be delivered within five Business
Days after the same shall be due (but only with respect to the portion of such
Payment Period prior to the delivery of such certificate).”

 

“‘Borrowing Base’ means, at the relevant time of reference thereto, an amount
determined by the Lender by reference to the most recent Borrowing Base
Certificate/Collateral Update Certificate delivered to the Lender pursuant to
Section 2.1(b) which is equal to the sum of:

 

(a)                                  85% of Eligible Accounts, provided that at
no time shall more than $500,000 in the aggregate of all outstanding Eligible
Accounts arise from the sale of tooling to account debtors, plus

 

(b)                                                                                
the lesser of:

 

(i)                                     the sum of:

 

(A)                              50% of Eligible Raw Material Inventory,

 

plus

 

(B)                                50% of Eligible Finished Goods Inventory,

 

and

 

(ii)                                  $5,000,000, minus

 

(c)                                  reserves for foreign exchange, interest
rate derivative exposure, letter of credit exposure and such other reserves as
the Lender in its reasonable credit judgment shall deem appropriate from time to
time;

 

In determining the Borrowing Base from time to time, the Lender may, but shall
not be required to, rely upon reports or analyses generated by the Credit
Parties (including, without limitation, Borrowing Base Certificates/Collateral
Update Certificates) and reports or analyses generated by or on behalf of the
Lender. Notwithstanding anything to the contrary set forth herein, the Lender
may in its reasonable credit judgment at any time and from time to time, adjust
the percentages of Eligible Accounts, Eligible Raw Materials Inventory, Eligible
Finished Goods Inventory and undrawn amount of Documentary LCs included within
the Borrowing Base.”

 

“‘Cash Management Bank’ means Bank of America, N.A., in its capacity as the
provider of cash management services to the Credit Parties.”

 

“‘Eligible Accounts’ means (a) the aggregate face amount of the accounts
receivable outstanding and owed to the Credit Parties as determined in
accordance with GAAP consistently applied and as entered on the books and
records of the Credit Parties in the ordinary course of the business operations
of the Credit Parties which satisfy each of the requirements set forth below,

 

--------------------------------------------------------------------------------


 

minus (b) without duplication, the aggregate amount of any returns, discounts
(which may, at the Lender’s option, be calculated on the shortest term), claims,
credits, chargebacks, contra accounts, aged credit balances, allowances or
excise taxes of any nature (whether issued, owing, granted or outstanding):

 

(i)                                     the subject goods have been sold and/or
services have been rendered on an absolute sale basis and on an open account
basis to an account debtor which is not (A) the United States government or any
agency thereof or other Person such that the Assignment of Claims Act would
apply to the pledge of receivables of such account debtor, unless the Assignment
of Claims Act has been complied with to the satisfaction of the Lender or (B) an
Affiliate of any Credit Party;

 

(ii)                                  an invoice (in form and substance
acceptable to the Lender) has been sent to the applicable account debtor and
bears an invoice date contemporaneous with or later than the date of sale of
such goods or rendering of such service;

 

(iii)                               the account receivable does not arise from a
sale to the account debtor on a bill-and-hold, guaranteed sale, progress
billing, sale-or-return, sale-on-assignment, sale-on-appraisal, consignment or
any other repurchase or return basis;

 

(iv)                              the account is not evidenced by chattel paper
or an instrument of any kind, and has not been reduced to judgment;

 

(v)                                 the account debtor is not insolvent or the
subject of any bankruptcy or insolvency proceedings of any kind;

 

(vi)                              the account debtor is credit worthy and not
experiencing financial difficulties that could affect the collectability of the
account;

 

(vii)                           the account debtor is an entity organized under
the laws of one of the United States, whose main office is also located within
the United States (including Puerto Rico as within the United States), or, if
the account debtor is not such an entity organized and located within the United
States, the account is insured by a letter of credit issued or confirmed by a
bank acceptable to the Lender or by other credit enhancements, in each case in
form and substance satisfactory to the Lender;

 

(viii)                        the account receivable is a valid and legally
enforceable obligation of the account debtor thereunder, it is not subject to
recoupment, offset (other than discount for prompt payment) or other defense on
the part of such account debtor or to any claim on the part of such account
debtor denying liability thereunder;

 

(ix)                                the account receivable is not subject to any
Lien of any kind except for the Lien of the Lender securing the obligations of
the Credit Parties under this Agreement;

 

(x)                                   the account receivable has not remained
outstanding in whole or in part for more than (A) ninety (90) days after the
invoice date or (B) sixty (60) days after the due date;

 

(xi)                                the account receivable does not arise out of
a transaction (direct or indirect) with an employee, officer, agent, director or
stockholder of any Credit Party;

 

--------------------------------------------------------------------------------


 

(xii)                             the account receivable is not owing from
(i) an account debtor from whom twenty-five percent (25%) or more of the dollar
amount of all accounts receivable are deemed ineligible under clause (x) above;
provided that this clause (xii) shall not apply to any accounts receivable
arising from the sale of tooling to account debtors.

 

(xiii)                          the total unpaid accounts receivable owing from
such account debtor do not exceed thirty percent (30%) of all Eligible Accounts;

 

(xiv)                         the account receivable constitutes Collateral in
which the Lender has a First Priority Lien securing the Obligations of the
Credit Parties under this Agreement;

 

(xv)                            the Credit Parties have not made an agreement
with the account debtor to extend the time of payment of the subject account
receivable;

 

(xvi)                         the account debtor is not located in Minnesota (or
any other jurisdiction which adopts a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction or is
otherwise subject to such jurisdiction’s tax law must file a “Business Activity
Report” (or other applicable report) or make any other required filings in a
timely manner in order to enforce its claims in such jurisdiction’s courts or
arising under such jurisdiction’s laws); provided, that accounts receivable
which would be Eligible Accounts but for the terms of this clause (xvi) shall
nonetheless be deemed to be Eligible Accounts if the Credit Parties have filed a
“Business Activity Report” (or other applicable report) with the applicable
state office or are qualified to do business in such jurisdiction and, at the
time the account receivable was created, was qualified to do business in such
jurisdiction or had on file with the applicable state office a current “Business
Activity Report” (or other applicable report);

 

(xvii)                      the account receivable is denominated in U.S.
Dollars; and

 

(xviii)                   with respect to any account receivable arising from
the sale of tooling to account debtors, such account receivable has not been
rejected by the Lender.

 

provided, however, that (A) the Lender may in its reasonable credit judgment
exclude particular accounts from the definition of Eligible Accounts and
may impose additional and/or more restrictive eligibility or valuation criteria
than those set forth above as preconditions for any account to be deemed to be
an Eligible Account hereunder, and (B) an account deemed to be an Eligible
Account at any one point in time may be excluded by the Lender in its reasonable
credit judgment at a future point in time.”

 

“‘Equipment Term Loan’ means the First Draw Equipment Term Loan and the Second
Draw Equipment Term Loan.

 

“‘Equipment Term Loan Maturity Date’ means November 21, 2011, or such earlier
date as provided in Section 2.7 or Section 9.1.”

 

“‘Equipment Term Notes’ means the Amended and Restated Equipment Term Notes,
each substantially in the form of Exhibit A-2 annexed hereto, issued by the
Borrowers in favor of the Lender and evidencing the Equipment Term Loan.”

 

“‘First Draw Equipment Term Loan’ means the First Draw Equipment Term Loan to be
made by the Lender to the Borrowers in the amount of $2,886,000 in accordance
with Section 2.2(a)(i)(A).”

 

--------------------------------------------------------------------------------


 

“‘Issuing Lender’ means Bank of America, N.A., in its capacity as an issuer of
Letters of Credit hereunder.”

 

“‘Lender’ means Bank of America, N.A. or any other party which becomes a lender
hereunder.”

 

“‘Loan Documents’ means this Agreement, the Revolving Credit Note, the Equipment
Term Notes, the Real Estate Term Notes, the Forming Equipment Term Notes, the
Control Agreements, the Mortgages, the Stock Pledge Agreement, the Hazardous
Materials Indemnity Agreement, and any other instruments or documents executed
and delivered or to be delivered to the Lender from time to time pursuant to
this Agreement, as the same may be supplemented and amended from time to time in
accordance with their respective terms.”

 

“‘Permitted Acquisitions’ has the meaning assigned to such term in
subsection 8.4(c)(iii).”

 

“‘Post-Default Rate’ means, (i) for Term Loans and Revolving Loans (other than
the Forming Equipment Term Loan), a rate per annum equal to the Adjusted Base
Rate plus the Applicable Margin plus two percent (2%), and (ii) for Forming
Equipment Term Loan, a rate per annum equal to the Adjusted Base Rate plus two
percent (2%).”

 

“‘Prime Rate’ means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A., as its prime rate for commercial loans in
effect at its principal office in Boston, Massachusetts, which rate is not
necessarily the lowest rate charged by Bank of America, N.A. to its most
preferred customers; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.”

 

“‘Real Estate Term Loan’ means the Real Estate Term Loan to be made by the
Lender to the Borrowers in the amount of $2,340,000 in accordance with
Section 2.2(a)(ii).

 

“‘Real Estate Term Loan Maturity Date’ means November 21, 2011, or such earlier
date as provided in Section 2.7 or Section 9.1.”

 

“‘Real Estate Term Note’ means the Amended and Restated Real Estate Term Note,
substantially in the form of Exhibit A-3 annexed hereto, issued by the Borrowers
in favor of the Lender and evidencing the Real Estate Term Loan.”

 

 “‘Revolving Credit Commitment’ means the commitment of the Lender to make
Revolving Loans as such commitment may be reduced from time to time pursuant to
Section 2.5. The original maximum amount of the Revolving Credit Commitment is
equal to $17,000,000.”

 

“‘Revolving Credit Maturity Date’ means February 28, 2009.”

 

“‘Revolving Credit Note’ means the Amended and Restated Revolving Credit Note,
substantially in the form of Exhibit A-1 annexed hereto, issued by the Borrowers
in favor of the Lender.”

 

“‘Second Draw Equipment Term Loan’ means the Second Draw Equipment Term Loan to
be made by the Lender to the Borrowers in an amount up to $800,000 in accordance
with Section 2.2(a)(i)(B).

 

--------------------------------------------------------------------------------


 

“‘Second Draw Equipment Term Loan Funding Date’ has the meaning assigned to such
term in Section 2.2(a)(i)(B).

 

 “‘Special Counsel’ means Edwards Angell Palmer & Dodge LLP, in its capacity as
special counsel to Bank of America, N.A., as Lender of the credit facilities
contemplated hereby.”

 

“‘Third Amendment’ means the Third Amendment to Credit Agreement dated as of
November 21, 2005 among the Borrowers and the Lender.”

 

 “‘Third Amendment Effective Date’ means the date upon which all of the
conditions set forth in Section 4 of the Third Amendment are satisfied, or are
waived by the Lender in accordance with Section 10.2 of this Agreement.”

 

(ii)                                  Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Availability Reserve” in its
entirety.

 

(b)                                 Amendment to Section 2.1 of the Credit
Agreement. Section 2.1 of the Credit Agreement is hereby amended by deleting
subclause (f) thereof and replacing it in its entirety with the following new
subclause (f):

 

“(f)                              Revolving Credit Note. Prior to the Third
Amendment Effective Date, the Borrowers shall prepare, execute and deliver to
the Lender a Revolving Credit Note in the principal amount of the Revolving
Credit Commitment.”

 

(c)                                  Amendments to Section 2.2 of the Credit
Agreement.

 

(i)                                     Section 2.2 of the Credit Agreement
(other than Subsection 2.2A thereof) is hereby deleted in its entirety and
replaced with the following new Section 2.2.

 

(ii)                                  “2.2                           Term Loans.

 

(a)                                  Funding of the Equipment Term Loan and Real
Estate Term Loan.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Lender agrees to fund the Equipment Term Loan in two
(2) separate draws as follows:

 

(A)                              The Lender agrees to fund $2,886,000 of the
Equipment Term Loan (the “First Draw Equipment Term Loan”) on the Third
Amendment Effective Date.

 

(B)                                Upon the request of the Borrowers, the Lender
agrees to fund an additional amount of up to $800,000 of the Equipment Term Loan
(the “Second Draw Equipment Term Loan”) to the Borrowers, in a single drawing,
on any Business Day during the period beginning on the date which the Lender
Forming Equipment Term Loan shall have been paid in full to a date that is not
more than 120 days after the Third Amendment Effective Date (the date on which
the Second Draw Equipment Term Loan is funded shall hereinafter be referred to
as the “Second Draw Equipment Term Loan Funding Date”).

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Lender shall have no obligation to fund any
amounts of the Second Draw Equipment Term Loan if the Forming Equipment Term
Loan shall not have been paid in full within ninety (90) days after the Third
Amendment Effective Date. Principal amounts of the Equipment Term Loan that have
been repaid or prepaid may not be reborrowed.

 

(ii)                                  Subject to the terms and conditions set
forth herein, the Lender agrees to fund the Real Estate Term Loan on the Third
Amendment Effective Date. Principal amounts of the Real Estate Term Loan that
have been repaid or prepaid may not be reborrowed.

 

(b)                                 Interest on the Term Loans. Subject to
Section 2.3 hereof, the outstanding principal amount of the Term Loans shall
bear interest at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Margin. Notwithstanding the foregoing, (i) any portion of the Term
Loans which is not paid when due shall automatically bear interest until paid in
full at the Post-Default Rate, (ii) during the period when any Event of Default
of the type described in clauses (g), (h) or (i) of Section 9.1 shall have
occurred and be continuing, the outstanding principal balance of the Term Loans
shall automatically bear interest, after as well as before judgment, at the
Post-Default Rate, (iii) if there shall occur and be continuing any Event of
Default (other than an Event of Default of the type described in clauses (g),
(h) or (i) of Section 9.1), following written notice delivered to the Borrowers
from the Lender, the outstanding principal balance of the Term Loans shall bear
interest, after as well as before judgment, at the Post-Default Rate during the
period beginning on the date such Event of Default first occurred, and ending on
the date such Event of Default is cured or waived. Accrued interest on the
outstanding principal balance of the Term Loans shall be payable in arrears on
the first day of each month; provided that interest accrued at the Post-Default
Rate shall be payable on demand, and all accrued interest on the (x) Equipment
Term Loan shall be payable on each date that any portion of the principal of the
Equipment Term Loan shall be payable hereunder and on the Equipment Term Loan
Maturity Date, and (y) Real Estate Term Loan shall be payable on each date that
any portion of the principal of the Real Estate Term Loan shall be payable
hereunder and on the Real Estate Term Loan Maturity Date. All interest hereunder
shall be computed on the basis of a year of 360 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  Repayment of Term Loans.

 

(i)                                     Repayment of Equipment Term Loan. The
Borrowers hereby unconditionally promise to pay to the Lender monthly principal
installments in respect of the Equipment Term Loan on the first day of each
month commencing December 1, 2005 equal in amount to (A) $35,000 each month,
from the Third Amendment Effective Date through and including the Second Draw
Equipment Term Loan Funding Date and (B) from and after the Second Draw
Equipment Term Loan Funding Date, in equal monthly installments calculated based
on the full principal amount of the Equipment Term Loan amortizing on a
seven-year direct reduction amortization schedule; provided that if the Second
Draw Term Effective Date does not occur, the Borrowers shall continue to pay the
Lender the monthly principal installments of the Equipment Term Loan set forth
in the preceding clause (A). To the extent not previously paid, the Equipment
Term Loan shall be due and payable in full on the Equipment Term Loan Maturity
Date.

 

(ii)                                  Repayment of Real Estate Term Loans. The
Borrowers hereby unconditionally promise to pay to the Lender monthly principal
installments in respect of the Real Estate Term Loan on the first day of each
month commencing December 1, 2005 equal in amount to $13,000 each month. To the
extent not

 

--------------------------------------------------------------------------------


 

previously paid, the Real Estate Term Loan shall be due and payable in full on
the Real Estate Term Loan Maturity Date.”

 

(d)                                 Loan Account. The Lender shall maintain in
accordance with its usual practice an account evidencing the indebtedness of the
Borrowers to the Lender in respect of the Term Loan, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder. The entries made in the account maintained pursuant to this
subsection 2.2(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such account or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Term Loan in accordance with the terms
of this Agreement.

 

(e)                                  Term Notes. Prior to the Third Amendment
Effective Date and the Second Draw Equipment Term Loan Funding Date, as
applicable, the Borrowers shall prepare, execute and deliver to the Lender the
Term Notes evidencing the Borrowers’ obligations in respect of the Term Loans.”

 

(d)                                 Amendment to Article 5 of the Credit
Agreement. Article 5 of the Credit Agreement is hereby amended by the addition
thereto of the following new Section 5.21:

 

“5.21                     Certain Obligations Respecting Subsidiaries.

 

(a)                                  Each Borrower shall, and shall cause each
of its Subsidiaries to, take such action from time to time as shall be necessary
to ensure that the percentage of the issued and outstanding shares of capital
stock of any class or character owned by it in any Subsidiary on the date hereof
is not at any time decreased, other than by reason of transfers to the
Borrowers.

 

(b)                                 While the Borrowers and the Subsidiaries are
not permitted to form or acquire any Subsidiary without the prior written
consent of the Lender pursuant to subsection 8.4(a), in the event that the
Lender consents to any formation or acquisition of any Subsidiary and such
Subsidiary is formed or acquired, this subsection 5.21(b) shall be applicable
and the Borrower forming or acquiring such Subsidiary will (or if such
Subsidiary is formed or acquired by a Credit Party which is not a Borrower, the
Borrowers will cause such Credit Party to) take or cause to be taken the
following actions:  as soon as possible but in any case not later than 10 days
after the date on which such Subsidiary is created (or, in the case of a
Subsidiary formed or acquired in connection with a Permitted Acquisition,
concurrently with the consummation of such Permitted Acquisition) (x) cause such
Subsidiary to (A) execute and deliver to the Lender, a counterpart to the Credit
Agreement and thereby become a party thereto as an additional “Credit Party” and
“Subsidiary Guarantor” thereunder and grant to the Lender a First Priority Lien
on all “Collateral” of such Subsidiary Guarantor thereunder, (B) take such other
action as shall be necessary to create and perfect valid and enforceable First
Priority Liens in favor of the Lender on all or substantially all of the assets
of such Subsidiary consistent with the provisions of this Agreement and the
applicable other Loan Documents and (C) deliver proof of corporate action,
incumbency of officers and other documents and opinions as is consistent with
those delivered by each Borrower pursuant to Section 6.1 as of the Effective
Time and (y) execute and deliver to the Lender such pledge agreements or such
addenda or amendments to this Agreement and take such other actions (including
delivering the certificates representing such shares of stock or other equity
interests to the Lender) as shall be necessary to create and perfect valid and

 

--------------------------------------------------------------------------------


 

enforceable First Priority Liens in favor of the Lender on all of the issued and
outstanding stock or other equity interests of such Subsidiary, all of the
foregoing to be in form and substance reasonably satisfactory to the Lender.”

 

(e)                                  Amendment to Section 7.6  of the Credit
Agreement. Section 7.6 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following new Section 7.6:

 

“7.6                           Books and Records; Inspection Rights.

 

(a)                                  Each Credit Party shall keep proper books
of record and account in which entries are made of all dealings and transactions
in relation to its business and activities which fairly record such transactions
and activities. Each Credit Party shall permit any representatives designated by
the Lender to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants as frequently as the Lender deems
appropriate provided that, so long as no Default has occurred and is continuing,
all such visits shall be on reasonable prior notice, at reasonable times during
regular business hours of such Credit Party, and provided further that after the
occurrence and during the continuance of any Default, the Lender may visit at
any reasonable times. The Borrowers shall reimburse the Lender for all
examination and inspections costs, internal costs at the rate of $850 per
man-day, plus all out-of-pocket expenses incurred in connection with such
inspections. The Credit Parties will permit independent appraisers and
environmental consultants selected by the Lender to visit the properties of the
Credit Parties and perform appraisals and examinations of the inventory,
equipment and Real Property Assets of the Credit Parties at such times and with
such frequencies as the Lender shall reasonably request. The Borrowers shall
reimburse the Lender for all fees, costs and expenses charged by such
independent appraisers and environmental consultants for each such appraisal and
examination.

 

(b)                                 In addition to and not in limitation of any
other inspection rights set forth in this Section 7.6, each Borrower shall, and
shall cause each Subsidiary to, permit the Lender or any representatives
designated by the Lender (including any third party consultants, accountants,
lawyers and appraisers) to conduct, at the Borrowers’ sole cost and expense, up
to two commercial field examinations of the business, operations and assets of
the Borrowers, including without limitation, the assets included in the
Borrowing Base, in each twelve month period following the Third Amendment
Effective Date, provided, however, that the Lender may conduct, at the
Borrowers’ sole cost and expense, field examinations with greater frequency and
at such additional time or times as the Lender, in its sole discretion,
may determine.”

 

(f)                                    Amendment to Section 8.4 of the Credit
Agreement.

 

(i)                                     Section 8.4 of the Credit Agreement is
hereby amended by deleting subclause (a) thereof in its entirety and replacing
it in its entirety with the following new subclause (a):

 

“(a)                            The Credit Parties will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) without the prior
written consent of the Lender. The Credit Parties will not acquire any business
or property from, or capital stock of, or other equity interests in, or be a
party to any acquisition of, any Person without the prior written consent of the
Lender, except for purchases of property to be used in the ordinary course of
business, Investments permitted under Section 8.5 and Capital

 

--------------------------------------------------------------------------------


 

Expenditures. The Credit Parties will not form or acquire any Subsidiary without
the prior written consent of the Lender; provided that a Credit Party
may form or acquire a Subsidiary to effect a Permitted Acquisition permitted by
subsection 8.4(c)(iii) so long as the Credit Parties comply with the
requirements of Section 5.21 with respect to such Subsidiary. The Credit Parties
will not issue or sell any of their capital stock or other equity interests
without the prior consent of the Lender (other than in connection with Equity
Rights issued or granted to members of the Credit Parties’ boards of directors
or employees consistent with the Credit Parties’ past business practices).”

 

(ii)                                  Subsection 8.4(c) of the Credit Agreement
is hereby amended by the addition thereto of a new subclause (iii):

 

“(iii)                         subject to Sections 8.1, 8.2 and 8.5 and the
proviso in Section 8.4(a), any of the Credit Parties may acquire all or
substantially all of the business and assets of any corporation, partnership,
limited liability company, or other entity located in and organized under the
laws of the United States or any state thereof (“Permitted Acquisitions”),
subject to satisfaction of the following conditions:

 

(A)                              the aggregate consideration paid by the Credit
Parties in connection with all acquisitions during any fiscal year shall not
exceed $2,000,000;

 

(B)                                the Lender must be given at least thirty (30)
days’ advance notice of each such Permitted Acquisition;

 

(C)                                the business or assets so acquired shall be
located in the United States and in the same or a substantially similar line of
business as that of the Credit Parties;

 

(D)                               if such acquisition is structured as a stock
or other equity acquisition, then the entity whose equity interests are being
acquired shall be organized under the laws of the United States and either
(i) the Person so acquired shall become (x) a direct Subsidiary of a Credit
Party and (y) a Subsidiary Guarantor or (ii) such Person shall be merged with
and into a Credit Party (provided that such Credit Party shall be the surviving
corporation of such merger and no Change of Control shall occur) and, in any
event, all of the assets of such Person shall become Collateral and all of the
requirements of Section 5.21 shall be satisfied concurrently with the
consummation of such acquisition;

 

(E)                                 after giving effect to the Permitted
Acquisition and the financing thereof, the Credit Parties must be in pro forma
compliance with all financial covenants;

 

(F)                                 the assets so acquired shall be transferred
free and clear of any Liens (other than Liens permitted by Section 8.2) and no
debt or liabilities shall be incurred, guaranteed, assumed or combined except to
the extent otherwise permitted by Section 8.1;

 

(G)                                the Lender shall have received Lien searches
reasonably satisfactory to the Lender with respect to the assets being acquired;

 

--------------------------------------------------------------------------------


 

(H)                               the Lender shall have received perfected First
Priority Liens (subject only to Liens permitted by Section 8.2) on substantially
all of the assets being acquired in such Permitted Acquisition;

 

(I)                                    to the extent requested by the Lender,
the Lender shall have received an opinion of counsel in each applicable
jurisdiction reasonably satisfactory to it to the effect that the Liens granted
pursuant to this Agreement are perfected security interests in such assets and
as to such other matters as the Lender may reasonably require;

 

(J)                                   in connection with such Permitted
Acquisition, the Borrowers shall deliver to the Lender (I) a copy of the
purchase agreement pursuant to which such Permitted Acquisition will be
consummated; (II) a copy of each existing material agreement relating to the
assets to be acquired in such Permitted Acquisition and which is to be in effect
after the consummation of such Permitted Acquisition; (III) a Compliance
Certificate calculating compliance (as of the last day of the then most recently
ended fiscal quarter) with the covenants set forth in Section 8.10 on a pro
forma basis, assuming such Permitted Acquisition had occurred prior to the first
day of the earliest fiscal quarter included in the applicable test period for
calculating such compliance; (IV) such other information or reports as the
Lender may reasonably request with respect to such Permitted Acquisition; (V) to
the extent available to the Credit Parties, historical financial statements for
the prior three fiscal years (provided that if such statements are not available
for the prior three fiscal years, historical financial statements for not less
than the prior four fiscal quarters) of the entity whose assets are being
acquired; and (VI) if the Credit Parties are acquiring any interest in real
property, and if required by the Lender, reports and other information in form,
scope and substance reasonably satisfactory to the Lender and prepared by
environmental consultants reasonably satisfactory to the Lender, concerning any
environmental hazards or liabilities to which any Credit Party is likely to be
subject with respect to such acquired real property;

 

(K)                               the acquisition shall have been approved by
the board of directors of the target Person;

 

(L)                                 immediately prior to such Permitted
Acquisition no Default shall have occurred and be continuing and after giving
effect to such Permitted Acquisition, no Default shall have occurred and be
continuing and, in the reasonable judgment of the Lender, no Material Adverse
Effect could reasonably be expected to result from such Permitted Acquisition;

 

(M)                            the Lender shall have completed (i) its business,
legal and collateral due diligence, including a collateral audit and review of
the target Person’s books and records and (ii) its field examination of the
accounts receivable, inventory and related matters of the target Person, which
results shall be satisfactory to the Lender; and

 

(N)                               the Lender shall have received a certificate,
dated the closing date of such Permitted Acquisition and signed by a Designated
Financial Officer, certifying that Excess Availability under the Revolving
Credit Commitment shall

 

--------------------------------------------------------------------------------


 

not be less than $2,000,000 both before and at any time during the period of 60
days after giving effect to such Permitted Acquisition.

 

(g)                                 Amendment to Section 8.10 of the Credit
Agreement. Section 8.10 of the Credit Agreement is hereby amended by deleting
clauses (a), (c) and (d) thereof in their entirety and replacing clauses (a) and
(c) thereof with the following new clauses (a) and (c):

 

“(a)                            Fixed Charge Coverage Ratio. The Credit Parties
shall not permit the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 at
any time.”

 

“(c)                            Capital Expenditures. The Credit Parties shall
not, and shall not permit any Subsidiary to, make any Capital Expenditures
(including, without limitation, incurring any Capital Lease Obligations) which,
in the aggregate for the Credit Parties and all Subsidiaries, exceed $5,000,000
at any time during any fiscal year.”

 

(h)                                 Amendment to Section 10.1  of the Credit
Agreement. Section 10.1 of the Credit Agreement is hereby amended by deleting
subclause (b) thereof and replacing it in its entirety with the following new
subclause (b):

 

(f)                                    “(b)                           if to the
Lender, to Bank of America, N.A., One Federal Street, Mail Stop: MA5-503-07-19,
Boston, Massachusetts 02110, Attention: Gregory A. Kress, Vice President (Fax
no.:  (617-654-1167), with a copy to Edwards Angell Palmer & Dodge LLP, 111
Huntington Avenue, Boston, MA 02199-7613, Attention:  David L. Ruediger (Fax
no. (617-227-4420).”

 

(i)                                     Amendments to Exhibits to Credit
Agreement. Exhibits A-1, A-2, A-3, B-1, B-2, D and J to the Credit Agreement
shall be amended in their entirety as set forth on the Exhibits attached hereto.

 

(j)                                     Amendments to Schedules to Credit
Agreement. Schedules 1.1, 1.4, 4.2, 5.3, 5.5, 5.6, 5.7, 5.9, 5.10, 5.12, 5.13,
5.14, 5.19 and 5.20 to the Credit Agreement shall be amended in their entirety
as set forth on the Schedules attached hereto.

 

3.                                       No Default; Representations and
Warranties, etc. The Borrowers hereby represent, warrant and confirm that:
(a) the representations and warranties of the Credit Parties contained in
Article 5 of the Credit Agreement are true and correct on and as of the date
hereof as if made on such date (except to the extent that such representations
and warranties expressly relate to an earlier date); (b) after giving effect to
this Amendment, the Borrowers are in compliance with all of the terms and
provisions set forth in the Credit Agreement and the other Loan Documents;
(c) after giving effect to this Amendment, no Default has occurred and is
continuing; and (d) the execution, delivery and performance by the Borrowers of
this Amendment (i) have been duly authorized by all necessary action on the
part of the Borrowers, (ii) will not violate any applicable law or regulation or
the organizational documents of any Borrower, (iii) will not violate or result
in a default under any indenture, agreement or other instrument binding on any
Borrower or any of its assets, and (iv) do not require any consent, waiver or
approval of or by any Person (other than the Lender) which has not been
obtained.

 

4.                                       Conditions to Effectiveness. The
effectiveness of this Amendment and the funding of the First Draw Equipment Term
Loan and the Real Estate Term Loan shall be subject to the satisfaction of the
following conditions precedent:

 

(a)                                  Amendment. The Lender shall have received
counterparts of this Amendment duly executed by each of the Borrowers;

 

--------------------------------------------------------------------------------


 

(b)                                 Notes. The Lender shall have received (i) a
Revolving Credit Note, (ii) an Equipment Term Note issued in favor of the Lender
in the principal face amount of $2,886,000, and (iii) a Real Estate Term Note
issued in favor of the Lender in the principal face amount of $2,340,000 each
duly executed by each of the Borrowers;

 

(c)                                  Secretary’s Certificate. The Lender shall
have received a Certificate of the Secretary of each of the Borrowers,
certifying as to the incumbency of such Borrower’s officers, the authenticity of
the resolutions authorizing the transactions contemplated by this agreement and
such Borrower’s bylaws and certificate of incorporation; and

 

(d)                                 Mortgage Amendment. The Lender shall have
received a fully executed and notarized amendment to the existing Mortgage
relating to the Mortgaged Property located at 172 East main Street, Georgetown,
Massachusetts (the “Mortgage Amendment”), together with flood hazard
certificates and such other documents as the Lender may reasonably require, each
in form and substance satisfactory to the Administrative Agent and in proper
form for recording in all appropriate places.

 

(e)                                  Title Endorsement. The Lender shall have
received (A) an endorsement to the existing ALTA mortgagee title insurance
policy for the Mortgaged Property referred to clause (d) above, or unconditional
commitment therefor (the “Policy Endorsement”) issued by the Title Company in
form reasonably acceptable to the Lender, which Policy Endorsement shall not
otherwise modify or amend the existing mortgagee policy of title insurance
except as may be acceptable to the Lender in its sole discretion; and
(B) evidence satisfactory to the Lender that such Borrower has (I) delivered to
the Title Company all certificates and affidavits required by the Title Company
in connection with the issuance of the Policy Endorsement and (II) paid to the
Title Company or to the appropriate public authority all expenses and premiums
of the Title Company in connection with the issuance of the Policy Endorsement
and all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Mortgage Amendment in the
appropriate real estate records.

 

(f)                                    Environmental Reports. The Lender shall
have received and be satisfied with the Phase I site assessment reports
delivered with respect to the Mortgaged Property located at 172 East main
Street, Georgetown, Massachusetts, and the Lender shall have obtained letters
from the environmental engineering firms that prepared such site assessment
reports in form and substance acceptable to the Lender and permitted the Lender
to rely upon such site assessment reports.

 

(g)                                 Opinion of Counsel. The Lender shall have
received a favorable written opinion (addressed to the Lender and dated as of
the date hereof) of Lynch, Brewer, Hoffman & Fink, LLP, counsel to the
Borrowers, with respect to this Amendment and such other matters as the Lender
may reasonably request, including without limitation matters relating to the
Mortgage Amendment.

 

(h)                                 Collateral Appraisals. The Lender shall have
received results of appraisals performed by independent appraisers engaged
directly by the Lender, of inventory, equipment and Real Property Assets of the
Credit Parties, and such results shall be satisfactory to the Lender in its sole
discretion.

 

(i)                                     Financial Officer Certificate. The
Lender shall have received a certificate, dated the Third Amendment Effective
Date and signed by a Designated Financial Officer, confirming compliance with
the conditions set forth in paragraphs (a) and (b) of Section 6.2.

 

--------------------------------------------------------------------------------


 

(j)                                     Lender’s Due Diligence Review. The
Lender shall be satisfied with its due diligence review of the Credit Parties,
including, but not limited to, satisfactory review by the Lender of the
inventory, equipment and Real Property Assets of the Credit Parties.

 

(k)                                  Solvency Assurances. The Lender shall have
received a certificate, dated as of the Third Amendment Effective Date in the
form of Exhibit J to the Credit Agreement, as amended hereby.

 

(l)                                     Evidence of Insurance. The Lender shall
have received certificates from the Credit Parties’ insurance brokers that all
insurance required to be maintained pursuant to Section 7.5 is in full force and
effect and that Bank of America, N.A. has been named as additional insured or
loss payee thereunder to the extent required under Section 7.5.

 

(m)                               Additional Security Documents.

 

(i)                                     All necessary amendments, modifications
or confirmations to the Security Documents (as defined below) in effect on the
Third Amendment Effective Date duly executed and delivered so as to ensure the
continued effectiveness of the security interests created thereby and the
spreading of the liens created thereby to cover the additional obligations to be
incurred by the Credit Parties on the Second Amendment Effective Date, in each
case covering such matters as shall be requested by the Lender.

 

(ii)                                  Evidence that such other action as shall
be necessary to perfect or record the liens contemplated by the foregoing clause
(i) under applicable law shall have been taken.

 

5.                                       Post-Closing Matters. The Borrowers
shall, within the period beginning the date hereof and ending on January 5,
2006, deliver to the Lender, a Landlord Waiver and Consent and where required by
the terms of any lease, the consent of the mortgagee, ground lessor or other
party, in form and substance satisfactory to the Lender, with respect to the
premises in Clinton, Iowa leased by MFT under that certain Lease of Business
Property dated as of March 11, 2004 between Clinton Base Company, L.L.C., as
landlord and MFT, as tenant, as the same may be amended.

 

6.                                       Confirmation of Loan Documents. Each
Credit Party hereby confirms that the Obligations under the Credit Agreement
shall be entitled to the benefits of the collateral security provided by the
Loan Documents.

 

7.                                       Miscellaneous.

 

(a)                                  Except as specifically amended hereby, all
of the terms and provisions of the Credit Agreement, the other Loan Documents
and all related documents, shall remain in full force and effect.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.
Delivery of an executed signature page hereto by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

(c)                                  This Amendment shall be governed by the
laws of The Commonwealth of Massachusetts and shall be binding upon and inure to
the benefit of the parties hereto and their respective

 

--------------------------------------------------------------------------------


 

successors and assigns. This Amendment shall be deemed to be a sealed instrument
as of the date first above written.

 

(d)                                 The Borrowers shall reimburse the Lender for
all reasonable costs and expenses, including reasonable legal fees and
disbursements, incurred by the Lender in connection with this Amendment and the
transactions contemplated hereby.

 

[Signature pages to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal by their respective authorized officers as of the day and
year first above written.

 

 

BORROWERS

 

 

 

 

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

/s/  Ronald J. Lataille

 

 

Name:

 

Ronald J. Lataille

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

 

/s/  Ronald J. Lataille

 

 

Name:

 

Ronald J. Lataille

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

/s/  Ronald J. Lataille

 

 

Name:

 

Ronald J. Lataille

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/  Ronald J. Lataille

 

 

Name:

 

Ronald J. Lataille

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

LENDER

 

 

 

 

 

 

BANK OF AMERICA, N.A., as assignee of Banc of
America Leasing & Capital, LLC (successor to Fleet

 

Capital Corporation)

 

 

 

 

 

 

 

 

 

By:

 

/s/  Gregory Kress

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------